Appellant, under information charging assault with intent to commit rape, was convicted and adjudged guilty as charged.
From the judgment, appeal has been perfected.
Appellant presents one question only for our consideration in which he challenges the sufficiency of the evidence to sustain the verdict and judgment.
There are sharp conflicts between the testimony of the alleged victim and that of the appellant. The jury evidently believed the testimony of the alleged victim and disbelieved the appellant, which was within its province to do. The testimony of the alleged victim which was in many respects strongly supported by other evidence, was, if believed by the jury, sufficient to establish every element of the crime charged.
On the entire record we find reflected no reversible error and, therefore, judgment should be affirmed.
So ordered.
BUFORD, C. J., BROWN, THOMAS and SEBRING, JJ., concur.